DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3-4, 6-7 and 16 in the reply filed on 01/19/2021 is acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the system" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "… and or…" in line 6, which is indefinite.
Claim 1 recites “… system, comprising… means for using the determined information for determining density of use and or maintenance of the playing surface over a period of time” and then “the system comprising means for determining density of use of the playing surface or one or more parts thereof, and maintenance operations being performed, over a period of time, to 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is improper for a method claim (claims 7-15 or claim 16) depending from a system claim (claim 6 or claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beetz (“ASPOGAMO: Automated Sports Game Analysis Models”) in view of McMurtry et al. (US2005/0038578).
To claim 1, Beetz a playing surface monitoring system, comprising 
a playing surface (abstract, page 3/section 3, observation system); 
an image capture unit arranged for capturing images of at least part of the playing surface and persons or objects thereon (page 3/section 3, image sequences captured by one or more pan-tilt-zoom cameras… to segment and to track all soccer players and the ball in real-time exploiting domain knowledge);
processing means for detecting said persons or objects and their relative location on the playing surface (page 5/section 1, the localization of the players for every image in the video stream; page 8/section 3.2, player detection and localization; page 10/section 3.4, ball tracking or object localization);
means for discriminating between persons using the playing surface and objects used for maintenance of the playing surface (implicit as players are detected and identified), and

But, Beetz do not expressly disclose the system comprising means for determining density of use of the playing surface or one or more parts thereof, and maintenance operations being performed, over a period of time, to determine whether the playing surface is being correctly maintained.
However, it would have been obvious to one of ordinary skill in the art to recognize as tracking usage and maintenance of said playing surface.
	McMurtry teach important aspect of the job of ground maintenance staff is maintaining a good playing surface, wherein various factors may affect the quality of the playing surface, such as the sport being played (different sports damage different areas of the pitch), the local climate, the soil makeup and the frequency of use (paragraph 0004), such that maintenance data can be provided to automated land maintenance vehicle over a work area (paragraphs 0010-0011).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of McMurtry into the system of Beetz, in order to follow up with maintenance of playing surface.

To claim 16, Beetz and McMurtry teach a method of monitoring use and maintenance of a playing surface, comprising the steps of: providing a system as claimed in claim 1, and using the monitored information representative of density of use and maintenance to monitor use and maintenance of the playing surface over a period of time.


To claim 3, Beetz and McMurtry teach claim 1.
Beetz and McMurtry teach wherein the processing means is configured to monitor density of use by persons and maintenance operations formed by maintenance apparatus and to distinguish between such that use data, and maintenance data, are obtained (page 12/section 4.2, Fig. 8 of Beetz).

To claim 4, Beetz and McMurtry teach claim 1.
Beetz and McMurtry teach wherein pixel data is obtained and comprising a processing means configured to analyse pixel data in order to distinguish between persons and other objects (page 8/section 3.2 of Beetz, player detection and localization require analyse pixel data).



Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beetz (“ASPOGAMO: Automated Sports Game Analysis Models”) in view of McMurtry et al. (US2005/0038578) and Zakaluk (US2017/0154222).
To claim 6, Beetz and McMurtry teach claim 1.
Beetz and McMurtry teach wherein the image capture unit comprises means for capturing a pixel image of persons or other devices in one or more predetermined areas of the playing surface; means for identifying but Beetz and McMurtry do not expressly disclose using neural network processing.
	Zakaluk teach a system used for detection, analysis, and reporting on player metrics of a sporting event using video images. The main components of the invention are: grabbing a digital video image frame or grabbing an analog video image frame and converting the analog video image frame to a digital video image frame, extracting field of play markings from the video image frame(s) for use as image control points, creating a perspective projection registration model based upon the pairing of image control points with a set of user-defined control points representative of the field of play, extracting player image locations on each team from the video image frames, and applying the perspective projection transformation model to register participant image locations to their respective planimetric coordinate position on the user defined field of play (abstract), wherein neural network is utilized for analysis (Figs. 4-10), which would have been obvious to one of ordinary skill in the art to incorporate into the system of Beetz and McMurtry, in order to implement detection analysis on images.

To claim 7, Beetz, McMurtry and Zakaluk teach claim 6.
Beetz, McMurtry and Zakaluk teach a method of use of the system, wherein in the neural network is arranged for use in a set-up phase, a training phase and an operation phase (claimed phases are well-known in the art of neural network, which would have been obvious to one of ordinary skill in the art to incorporate in order to effectuate processing of neural network, hence Official Notice is taken).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669


/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 23, 2021